Citation Nr: 1229337	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-25 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for left arm shell fragment wound residuals.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran had active duty service from July 1942 to November 1945.  He is a recipient of the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied entitlement to service connection for PTSD and held that an increased disability rating was not warranted for the Veteran's service-connected left arm shell fragment wound residuals.

When the Veteran submitted his claim for psychiatric disorder in June 2007, he wrote that he believed he had a condition called PTSD that was caused by his combat experiences and that he was experiencing depression, anxiety, flashbacks and nightmares.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Veteran's claim for service connection for PTSD encompasses entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety and depression, regardless of the precise diagnosis.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in November 2007 solely pertained to issue of PTSD.  Indicated that she was unable to provide a psychiatric diagnosis or opinion regarding PTSD without resort to speculation.  The United States Court of Appeals for Veterans Claims has held that if an examiner reports an inability to provide an opinion without resort to speculation, the examiner must provide reasons for why this is so, and state whether there is additional evidence that would permit the opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The VA examination report contained a section labeled "rationale" but the examiner merely repeated the examination findings in this section.

During the examination the examiner reported difficulty communicating with the Veteran due to his hearing loss.  It is unclear whether written testing would be a feasible method for determining whether the Veteran met the criteria for a diagnosis of PTSD or another psychiatric disability.

In addition, the examiner noted that service treatment records were not included.  The claims file; however, includes an envelope that contains service treatment records.

As to the Veteran's claim for a disability rating in excess of 10 percent for left arm shell fragment wound residuals, the Board notes that the Veteran's disability has historically been evaluated only on the basis of scarring.   The Veteran's representative, however, has argued that separate disability ratings are warranted for scarring and muscle injury residuals of the Veteran's left arm shell fragment wounds.  Injuries which result from gunshot and shrapnel wounds require special handling to ensure that the ratings provided adequately compensate the Veteran for his symptoms.  The nature of projectile wounds inherently raises the possibility that a single injury can warrant separate disability ratings for scars and muscle injuries. 

The VA examination conducted in September 2007 identified left arm weakness attributable to the shrapnel wound injuries to the left forearm.  The Veteran's representative, in June 2012, argued that an additional VA examination is necessary to assess the current severity of any muscle injury to the left arm.  The examination report indicates both that there was no muscle injury, and that there was loss of deep fascia and muscle.  Clarification and opinions as to the severity of any muscle damage is needed.

At the examination, the Veteran reported advice apparently provided by treatment providers, but the record includes no treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to report any VA and non-VA, treatment, for his left arm shell fragment wound residuals and any acquired psychiatric disability.

Take the necessary steps to obtain records of any treatment reported by the Veteran.  

Regardless of the Veteran's response, determine whether there are any relevant records in VA's CAPRI or equivalent VA systems.  This development should be documented in the claims file.

If the records are not obtainable (or none exist), the Veteran should be notified; and told of the efforts made to obtain the records and what further actions will be taken with regard to the claim.

2.  The Veteran should be scheduled for a VA psychiatric examination to determine whether any current psychiatric disability, including PTSD, anxiety or depression was incurred or aggravated in service. 

The examiner should review the claims folder and note such review in the examination report or in an addendum. 

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  

If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis, including fear of hostile military fire, and provide a detailed description of the stressors. 

The examiner should also provide an opinion as to whether the Veteran has any other psychiatric disability; and if so, whether it is at least as likely as not (e.g., a 50 percent or greater probability) that it had its onset in service or is the result of a disease or injury in service. 

The examiner should comment on whether psychiatric testing is recommended or feasible.  If recommended and feasible, the testing should be conducted.

If the examiner discounts the Veterans reports, the reason for doing so must be explained.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and state whether the inability to provide the needed opinion is due to the limits of scientific or medical knowledge or is due to the absence of evidence (the missing evidence should be specified).

3.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected shell fragment wound residuals of the left arm.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests, studies and consultations should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported. 

The examiner should clearly identify and render sufficient findings to evaluate all disabilities residual to the service-connected shell fragment wounds to the left arm, to specifically include muscle injury and nerve injury. 

The examiner should clearly identify associated muscle injury residual, specifying the muscle group(s) affected.  

The examiner provide an assessment of the muscle injury residual, indicating whether such is best characterized as slight, moderate, moderately severe, or severe.   

The examiner should identify the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement. 

The examiner should also identify all residual neurological symptoms/impairment, specifying to the nerve(s) involved.  The examiner should provide an assessment of the severity of such symptoms/impairment, specifically, whether such is best characterized as mild, moderate, moderately severe, or severe, or whether they cause complete paralysis of the affected part.  

The examiner also should describe the location of any scars present, and respond to each of the following questions: 

(a) Is the scar superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage? 

(b) Does the scar cause limited motion? 

(c) What is the area, in square inches or centimeters, covered by the scar? 

(d) Is the scar unstable (productive of frequent loss of covering of skin over the scar)? 

(e) Is the scar painful on examination? 

(f) Is the scar otherwise productive of limitation of function of the affected part? If so, identify the limitation of function caused by the scar. 

The examiner should set forth the reasons for all opinions. 

4.  If the issues on appeal are not fully granted, a supplemental statement of the case should be issued.  The appeal should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



